DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Fig. 15, and an IPG in the reply filed on 9/24/2020 is acknowledged.
Claims 2, 9, and 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/24/2020.
Specification
The disclosure is objected to because of the following informalities: in ¶[0003] the Specification says “USP 9,119,964,” but this appears to be a typographical error, and should instead be “U.S. Patent 9,119,964,”.  
The disclosure is further objected to because it contains an embedded hyperlink and/or other form of browser-executable code in at least ¶[0053]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14, the claims do not positively recite electrodes as part of the neuromodulation system claimed. Claim 1 is directed to a neuromodulation system comprising a first device, which comprises computer-readable medium. Claim 14 is directed to only the computer-readable medium. The reason this is considered indefinite is because although the claims do not positively recite or require the electrodes, only interactions with signals, the claims attempt to further narrow the electrodes in claims 2-3, 5, 8, 10-13, etc.  Therefore, the scope of the claim is indefinite as it’s unclear if electrodes are actually required or not. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 1 and 14 recites “stimulus electrodes implanted in a patient,” “sensing electrodes implanted in the patient,” and “issue…waveforms to the patient’s neural tissue,” which under the doctrine of BRI can be read to include a positive recitation of the patient and the patient’s neural tissue. To overcome this interpretation, Applicant can amend the functional use of the system and computer-readable medium to use language such as “stimulus electrodes configured to be implanted in a patient,” “sensing electrodes configured to be implanted in the patient,” and “issue...waveforms configured to be applied to the patient’s neural tissue,” and the like.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-8, 10-11, 14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker et al. (WIPO International Application No. WO 2012/155186 A1, a copy of which is provided by Applicant in the IDS dated 5/29/19 as Cite No. 1 under Foreign Patent Documents) hereinafter referred to as Parker.
Regarding claim 1, Parker teaches a neuromodulation system (p. 1 lines 15-20 SCS system) comprising: 
a first device (Fig. 1) comprising a non-transitory computer-readable medium comprising instructions configured to cause a microcontroller (controller 110) to: 
cause one or more primary stimulus electrodes (p. 5 lines 7-8, electrode array 120, electrodes 122 selectably as stimulus or sensing) implanted in a patient to issue first waveforms to the patient's neural tissue (p. 2, lines 24-31, p. 7, lines 1-4), receive signals from one or more sensing electrodes implanted in the patient (p. 7, lines 5-12), the signals indicative of a sensed neural response (p. 5, lines 10-14) at the one or more sensing electrodes (p. 5, lines 7-8, electrode array 120, electrodes 122 selectably as stimulus or sensing and p. 5, lines 15-19 for one exemplary arrangement), 
determine a time interval between the issuing of the first waveforms and an arrival of the sensed neural response at the one or more sensing electrodes (p. 7, lines 1-17), and 
based on the determined time interval, trigger one or more secondary stimulus electrodes to issue second waveforms to the patient's neural tissue (general summary of using ECAP to determine a priming pulse on p. 6, lines 4-7).
Regarding claim 3, Parker teaches the neuromodulation system of claim 1.
Parker further teaches wherein the one or more secondary stimulus electrodes includes at least one of the sensing electrodes (p. 5, lines 7-8, electrode array 120, electrodes 122 selectably as stimulus or sensing and p. 5, lines 15-19 for one exemplary arrangement).
Regarding claim 4, Parker teaches the neuromodulation system of claim 1.

Regarding claim 5, Parker teaches the neuromodulation system of claim 4.
Parker further teaches wherein the one or more secondary stimulus electrodes are sensing electrodes (p. 5, lines 7-8, electrode array 120, electrodes 122 selectably as stimulus or sensing and p. 5, lines 15-19 for one exemplary arrangement) and wherein the pre-pulse component is triggered before the neural response arrives at the one or more secondary stimulus electrodes (p. 7 lines 19-end discussion of both anodic and cathodic pre-pulse and uses for anodic pre-pulses to increase or decrease recruitment).
Regarding claim 6, Parker teaches the neuromodulation system of claim 5.
Parker further teaches wherein the pre-pulse component suppresses the neural response (p. 8, lines 15-19 anodic blocking or increasing efficiency).
Regarding claim 7, Parker teaches the neuromodulation system of claim 5.
Parker further teaches wherein the pre-pulse component enhances the neural response (p. 8, lines 15-19 anodic blocking or increasing efficiency).
Regarding claim 8, Parker teaches the neuromodulation system of claim 1.
Parker further teaches wherein the first device is an implantable pulse generator (p. 1, line 20 IPG).
Regarding claim 10, Parker teaches the neuromodulation system of claim 1.

Regarding claim 11, Parker teaches the neuromodulation system of claim 10.
Parker further teaches wherein the one or more primary stimulus electrodes and the one or more sensing electrodes are comprised within the same percutaneous lead (Fig. 1, e.g.).
Regarding claims 14, 16-20, the claims are directed to a non-transitory computer-readable medium comprising instructions for substantially the same system as claims 1 and 3-7 and are rejected under substantially the same sections of Parker.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (WIPO International Application No. WO 2012/155186 A1, a copy of which is provided by Applicant in the IDS dated 5/29/19 as Cite No. 1 under Foreign Patent Documents) hereinafter referred to as Parker; in view of Hershey (U.S. Patent Application Publication No. 2014/0005752,) hereinafter referred to as Hershey.
Regarding claim 12, Parker teaches the neuromodulation system of claim 10.

Attention is drawn to the Hershey reference, which teaches an embodiment of an IPG comprising electrodes distributed over a plurality of percutaneous leads (¶[0039]).
Hershey further teaches that the number and shape of leads and electrodes should vary according to the intended application (Hershey ¶[0039]) therefore indicating that the number and shapes of electrode leads are results-effective.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the IPG of Parker to comprise a plurality of leads for the electrodes, because the modification would have had a reasonable expectation of success, it appears to be the result of routine optimization, and courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 13, Parker teaches the neuromodulation system of claim 1.
Parker fails to specifically teach paddle leads.
Attention is drawn to the Hershey reference, which teaches an embodiment of an IPG comprising electrodes in a paddle lead.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the IPG of Parker to comprise paddle leads for the electrodes, because Hershey teaches that a surgical paddle facilitates placement in multiple body areas, and the increased surface area reduces energy consumption (Hershey ¶[0040]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2014/0288551 to Bharmi et al. teaches neuromodulation based on ECAP acquisition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.L.S/Examiner, Art Unit 3792           

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792